United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2812
                         ___________________________

                                      Sara Jarrett

                       lllllllllllllllllllll Petitioner - Appellant

                                           v.

                              United States of America

                       lllllllllllllllllllll Respondent - Appellee
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                              Submitted: May 20, 2015
                                Filed: June 2, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Sara Jarrett is serving a 120-month prison term imposed after a jury found her
guilty of conspiracy to distribute 1,000 kilograms or more of marijuana and
conspiracy to launder money. United States v. Jarrett, 684 F.3d 800 (8th Cir. 2012).
In a 28 U.S.C. § 2255 motion, Jarrett raised several claims of ineffective assistance
of counsel, and the District Court1 denied relief without an evidentiary hearing but
granted a certificate of appealability.

       Jarrett’s claims that she would have agreed to plead guilty if her attorney had
fully explained her potential sentence under the terms of the plea offer that she was
shown. That contention, however, is contradicted by evidence that Jarrett maintained
her innocence at every stage of the proceedings. See Sanders v. United States, 341
F.3d 720, 723 (8th Cir. 2003), cert. denied, 540 U.S. 1199 (2004). In addition, we
agree with the District Court that no prejudice resulted from counsel’s decision not to
appeal from the denial of her motion for judgment of acquittal, counsel’s decision not
to move for a severance or a mistrial after one codefendant testified about another
codefendant’s abusiveness, counsel’s failure to move for a mistrial based on missing
recordings that were essentially consistent with the trial evidence, or counsel’s failure
to anticipate or object to a question posed to one witness about his relationship with
Jarrett. See Hyles v. United States, 754 F.3d 530, 533 (8th Cir.), cert. denied, 135
S. Ct. 392 (2014). We further conclude that the court did not abuse its discretion
when it denied an evidentiary hearing. See id. at 534.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                          -2-